            Case 1:14-cr-00215-ELH Document 44 Filed 08/31/20 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA

                                                       Criminal No. ELH-14-0215
       v.
                                                       Related Civil No.: ELH-19-0936
   WILLIE MICHAEL JONES
       Petitioner.



                                      MEMORANDUM

       Willie Michael Jones, the self-represented petitioner, has filed a motion to vacate under

28 U.S.C. § 2255 (the “Motion”). ECF 33. The government opposes the Motion. ECF 42.

Jones has not replied.

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall deny

the Motion.

                                         I. Background

       On May 6, 2014, Jones was charged in a two-count Indictment with interference with

commerce by robbery, in violation of 18 U.S.C. § 1951(a) (Count One), and using, carrying, and

brandishing a firearm during and in relation to a crime of violence, in violation of 18 U.S.C. §

924(c) (Count Two). ECF 1 (Indictment). Petitioner entered a plea of guilty to Counts One and

Two of the Indictment on August 26, 2014. ECF 14. The plea was tendered pursuant to a Plea

Agreement. ECF 15.

       According to both the Indictment and the Plea Agreement, the offense in Count Two was

based on interference with interstate commerce by robbery, in violation of 18 U.S.C. § 1951(a),

as set forth in Count One of the Indictment. See ECF 1 at 2 (“the defendant herein, knowingly

used and carried a firearm during and in relation to a crime of violence for which he may be
            Case 1:14-cr-00215-ELH Document 44 Filed 08/31/20 Page 2 of 7



prosecuted in a court of the United States, that is, Interference with Commerce by Threats or

Violence in violation of Title 18, United States Code, § 1951(a) as alleged in Count One of this

Indictment, and possessed the firearm in furtherance of said crime, and said firearm was

brandished and discharged.”); ECF 15, ¶ 2(a): (“The Defendant committed a crime of violence,

specifically Interference with Interstate Commerce by Robbery, as charged in Count One of the

Indictment, for which he might be prosecuted in a court of the United States; and (b) The

Defendant knowingly brandished or aided and abetted the brandishing of a firearm during and in

relation to the commission of the crime charged in Count One of the Indictment.”) (Emphasis

added).

          Sentencing was held on July 21, 2015. ECF 30. The Court sentenced Petitioner to a term

of 24 months of imprisonment as to Count One, and 84 months, consecutive, as to Count Two,

for a total term of 108 months of imprisonment. ECF 31 (Judgment). Petitioner did not note an

appeal.

          On March 28, 2019, Petitioner, through the Office of the Federal Public Defender

(“FPD”), filed his Motion, seeking relief pursuant to Johnson v. United States, 576 U.S. 591

(2015), and Sessions v. Dimaya, ___ U.S. ___, 138 S. Ct. 1204 (2018). ECF 33. In Johnson, the

Supreme Court ruled that the residual clause of the Armed Career Criminal Act’s definition for

“violent felony,” at 18 U.S.C. § 924(e)(2)(B)(ii), was unconstitutionally vague. Johnson, 576

U.S. at 597. Subsequently, in Dimaya, the Supreme Court concluded that, in accordance with

Johnson, the similarly-worded residual clause provision of 18 U.S.C. § 16(b) was

unconstitutionally vague. Dimaya, 138 S. Ct. at 1204.

          In the Motion, Petitioner cites to the Fourth Circuit’s ruling in United States v. Simms,

914 F.3d 229, 233 (4th Cir. 2019) (en banc). There, the Court concluded that the residual clause



                                                  2
          Case 1:14-cr-00215-ELH Document 44 Filed 08/31/20 Page 3 of 7



of § 924(c)(3)(B) is unconstitutionally vague.        The “Government concedes that the rule

established in Johnson applies to § 924(c)(3)(B).” See ECF 42 at 4 n.3.

       Petitioner also asked this Court to hold the Motion in abeyance pending the outcome of

the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019), and the Fourth

Circuit’s decision in United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019). ECF 33.

       On June 24, 2019, the Supreme Court rendered its decision in Davis. It ruled that the

residual clause definition of “violent felony,” contained in 18 U.S.C. § 924(c)(3)(B), was

unconstitutionally vague. Davis, 139 S. Ct. at 2336. Then, on July 31, 2019, the Fourth Circuit

issued its decision in Mathis. It held that Hobbs Act robbery, in violation of 18 U.S.C. § 1951,

remains a “crime of violence.”      Mathis, 932 F.3d at 266.       Thereafter, the FPD moved to

withdraw as counsel in this matter (ECF 38) and I granted that motion. ECF 39.

                                            II. Discussion

                                                 A.

       Section 2255(a) of Title 28 of the United States Code provides relief to a prisoner in

federal custody only on specific grounds: that the sentence was imposed in violation of the

Constitution or laws of the United States; that the court was without jurisdiction to impose such a

sentence; that the sentence was in excess of the maximum authorized by law; or that the sentence

is otherwise subject to collateral attack. See Hill v. United States, 368 U.S. 424, 426-27 (1962)

(citing 28 U.S.C. § 2255); United States v. Hodge, 902 F.3d 420, 426 (4th Cir. 2018); United

States v. Middleton, 883 F.3d 485 (4th Cir. 2018); United States v. Newbold, 791 F.3d 455, 459

(4th Cir. 2015).

       Pursuant to 28 U.S.C. § 2255(b), the court must hold a hearing “[u]nless the motion and

the files and records conclusively show that the prisoner is entitled to no relief. . . .” See, e.g.,



                                                 3
          Case 1:14-cr-00215-ELH Document 44 Filed 08/31/20 Page 4 of 7



United States v. White, 366 F.3d 291, 302 (4th Cir. 2004). This is such a case; no hearing is

necessary.

       In reviewing the Petition, the Court is mindful that a self-represented litigant is generally

“held to a ‘less stringent standard’ than is a lawyer, and the Court must liberally construe his

claims, no matter how ‘inartfully’ pled.” Morrison v. United States, RDB-12-3607, 2014 WL

979201, at *2 (D. Md. Mar. 12, 2014) (internal citations omitted); see also Erickson v. Pardus,

551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972) (stating that claims of self-

represented litigants are held “to less stringent standards than formal pleadings drafted by

lawyers”); Bala v. Commonwealth of Virginia Dep't of Conservation & Recreation, 532 F. App'x

332, 334 (4th Cir. 2013) (same).

                                                B.

       Petitioner asserts that his conviction under 18 U.S.C. § 924(c) must be vacated because

Hobbs Act robbery “categorically fails to qualify as a ‘crime of violence’” and therefore

defendant’s conviction under § 924(c) is void. ECF 33 at 1-2. He is wrong. Interference with

interstate commerce by robbery qualifies as a crime of violence under § 924(c)’s force clause.

       Section 924(c) prohibits using or carrying a firearm “during and in relation to,” or

possessing a firearm “in furtherance of,” any federal “crime of violence or drug trafficking

crime.” 18 U.S.C. § 924(c)(1)(A). Under § 924(c)(3), a crime of violence is defined as “an

offense that is a felony” and “(A) has as an element the use, attempted use, or threatened use of

physical force against the person or property of another, or (B) that by its nature, involves a

substantial risk that physical force against the person or property of another may be used in the

course of committing the offense. Subsection (A) of § 924(c)(3) is referred to as the “force




                                                4
           Case 1:14-cr-00215-ELH Document 44 Filed 08/31/20 Page 5 of 7



clause” or “elements clause,” and subsection (B) is commonly referred to as the “residual

clause.”

       In Davis, 139 S. Ct. 2319, the Supreme Court held that the residual clause of § 924(c)(3)

was unconstitutionally void for vagueness. Id. at 2336. Notwithstanding the Supreme Court’s

ruling in Davis, which the government concedes “closed the door on the viability of § 924(c)’s

residual clause definition of a ‘crime of violence,’” ECF 42 at 4, the force clause definition of

subsection (A) remains intact.    Therefore, a predicate offense may qualify as a “crime of

violence” pursuant to the force clause of § 924(c). See § 924(c)(3)(A).

       Here, the predicate offense for Petitioner’s § 924(c) conviction is interference with

interstate commerce by robbery, in violation of 18 U.S.C. § 1951(a). That offense satisfies the

force clause discussed above, and qualifies as a crime of violence.

       In United States v. McNeal, 818 F.3d 141, 157 (4th Cir. 2016), involving armed bank

robbery, the Court held that a taking by “force and violence, or by intimidation” satisfies the

force clause of § 924(c)(3)(A). This is so, the Fourth Circuit reasoned, because “to qualify as

intimidation, the degree of ‘force’ threatened must be violence force – that is, force capable of

causing pain or injury.” Id. Then, in Mathis, 932 F.3d 242, the Fourth Circuit expressly

determined that Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a), categorically qualifies

as a crime of violence under the force clause of 18 U.S.C. § 924(c). It said, id.at 266: “[W]e

conclude that Hobbs Act robbery constitutes a crime of violence under the force clause of

Section 924(c).”

       Appellate courts that have examined the issue of whether Hobbs Act robbery

categorically qualifies as a crime of violence under § 924(c)’s force clause provision have

unanimously reached the same conclusion as the Fourth Circuit. See United States v. Jones, 919



                                                5
           Case 1:14-cr-00215-ELH Document 44 Filed 08/31/20 Page 6 of 7



F.3d 1064, 1072 (8th Cir. 2019); United States v. Garcia-Ortiz, 904 F.3d 102, 109 (1st Cir.

2018); United States v. Melgar-Cabrera, 892 F.3d 1053, 1060-66 (10th Cir. 2018); United States

v. St. Hubert, 909 F.3d 335 (11th Cir. 2018); United States v. Hill, 890 F.3d 51, 60 (2d Cir.

2018); United States v. Eshetu, 863 F.3d 946, 955-56 (D.C. Cir. 2017); United States v. Gooch,

850 F.3d 285, 291-92 (6th Cir. 2017); United States v. Buck, 847 F.3d 267, 274-75 (5th Cir.

2017); United States v. Anglin, 846 F.3d 954, 964-65 (7th Cir. 2017); United States v. House,

825 F.3d 381, 387 (8th Cir. 2016); United States v. Howard, 650 Fed. Appx. 466, 467-68 (9th

Cir. 2016).

       Accordingly, there is no merit to Jones’s Motion.

                                           III. Conclusion

       Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a), remains a crime of violence

under the force clause of 18 U.S.C. § 924(c). Accordingly, Petitioner is ineligible for relief. A

Certificate of Appealability (“COA”) shall not issue.

       Pursuant to Rule 11(a) of the Rules Governing Proceedings under 28 U.S.C. § 2255, the

court is required to issue or deny a COA when it enters a final order adverse to the applicant. A

COA is a “jurisdictional prerequisite” to an appeal from the court's earlier order. United States v.

Hadden, 475 F.3d 652, 659 (4th Cir. 2007). In other words, unless a COA is issued, a petitioner

may not appeal the court's decision in a § 2255 proceeding.1 28 U.S.C. § 2253(c)(1); Fed. R.

App. P. 22(b).

       A COA may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2); see Buck v. Davis, ___ U.S. ___, 759, 773 (2017),

137 S. Ct. at 759. Where the court denies a petitioner’s motion on its merits, a petitioner satisfies

       1
       The denial of a COA by the district court does not preclude Petitioner from seeking a
COA from the appellate court.

                                                 6
         Case 1:14-cr-00215-ELH Document 44 Filed 08/31/20 Page 7 of 7



this standard by demonstrating that reasonable jurists would find the court’s assessment of the

constitutional claims debatable or wrong. See Tennard v. Dretke, 542 U.S. 274, 282 (2004);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Miller-El v. Cockrell, 537 U.S. 322, 336-

38 (2003).

       Petitioner has not made a substantial showing of the denial of his constitutional rights.

Therefore, I decline to issue a COA.

       An Order follows.



Date: August 31, 2020                                     /s/
                                                   Ellen L. Hollander
                                                   United States District Judge




                                               7
